Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 10/22/20.
	Claims 6, 7, 10, 11 have been amended.  Claims 12-38 have been canceled.
Response to Arguments
Applicant’s arguments, see page 5-7, filed 10/22/20, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.  Claims 1 and 10 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method comprising, in combination with other cited limitations, determining, by the sense component, a logic state stored in a storage component of the memory cell based at least in part on activating the first transistor, activating the second transistor, and coupling the digit line with the sense component as recited in claim 1.
Claims 2-9 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method comprising, in combination with other cited limitations, receiving a second command comprising an instruction to perform a second read operation on a second memory cell coupled with the sense component through a second digit line of the plurality of digit lines; decoupling, by the third transistor, the digit line from the sense component based at least in part on receiving the second command; and coupling, by a fourth transistor coupled with a second select line, the second digit line of the plurality of digit lines with the sense component, based at least in part on decoupling the digit line from the sense component as recited in claim 10.
Claim 11 is therefore allowed because of its dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Houdt et al. (US 2018/0102365) disclose a memory device includes an interconnection portion formed above the substrate and including a number of metallization levels and dielectric layers, the interconnection portion being adapted to interconnect said semiconductor devices. The memory device may further include a plurality of bit cell stacks arranged in the interconnection portion, each bit cell stack including a plurality of bit cells. Further, such bit cells may include elements such as a charge storage element, a write transistor, and a read transistor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824